Citation Nr: 0936420	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.   Entitlement to service connection for bilateral pes 
planus.

2.   Entitlement to service connection for a left ankle 
disability.

3.   Entitlement to service connection for a left leg 
disability.

4.   Entitlement to service connection for a right leg 
disability.

5.   Entitlement to service connection for a hip disability.

6.   Entitlement to service connection for a back disability.

7.   Entitlement to service connection for a heart 
disability.

8.   Entitlement to service connection for a kidney 
disability.

9.   Entitlement to service connection for a gallbladder 
disability.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 31, 1951 to 
February 11, 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

In July 2007, this matter was remanded by the Board for 
further evidentiary and procedural development.

Initially, the RO characterized the Veteran's claim of 
problems with his feet (flat feet/pes planus) in this matter 
as entitlement to service connection for a "bilateral foot 
disability." (See June 2003 rating decision).   However, in 
the January 2005 statement of the case, the RO referred to 
the issue as entitlement to service connection for a "left 
foot or ankle injury."  Subsequently, the August 2009 
supplemental statement of the case referred to the issue as a 
"left foot disability and a right foot disability."  The 
Veteran has also referenced his left foot and ankle 
interchangeably in his claim for service connection.

Based on the above, the Board will address the Veteran's foot 
problems as entitlement to service connection for bilateral 
pes planus, to include entitlement to service connection for 
a left ankle disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left 
leg disability, a right leg disability, a hip disability, and 
a back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Upon entry onto active military duty, the Veteran was 
noted to have had a pre-existing bilateral foot disability, 
diagnosed as pes planus/flat feet.

2.  Pre-existing bilateral pes planus is presumed to have 
been aggravated during the Veteran's active service.

3.  Resolving all doubt in favor of the Veteran, a left ankle 
disability was incurred in service.

4.  The Veteran does not have a current diagnosis of a kidney 
disability.

5.  A kidney disability was not incurred in or aggravated by 
active duty service.

6.  The Veteran does not have a current diagnosis of a 
gallbladder disability.

7.  A gallbladder disability was not incurred in or 
aggravated by active duty service.

8.  A heart disability was not incurred in or aggravated by 
active duty service.

9.  Diabetes mellitus was not incurred in or aggravated by 
active duty service.

10.  Hypertension was not incurred in or aggravated by active 
duty service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was aggravated during service. 38 
U.S.C.A. §§  1110, 1131, 1153, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.304(f), 
3.306 (2008).

2.  The criteria for the establishment of service connection 
for a left ankle disability are met. 38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.304(f) (2008).

3.  The criteria to establish service connection for a kidney 
disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

4.  The criteria to establish service connection for a 
gallbladder disability are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

5.  The criteria to establish service connection for a heart 
disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

6.  The criteria to establish service connection for diabetes 
mellitus are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008). 

7.  The criteria to establish service connection for 
hypertension are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in January 2003, 
February 2004, and August 2007.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  Additionally, the 
August 2007 letter informed the Veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The reconstructed 
service treatment records, VA medical records, private 
medical records, and lay statements from the Veteran and his 
spouse are associated with the claims file. The Veteran was 
afforded VA examinations. See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002), (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Finally, it appears the Veteran's service records are 
unavailable and are presumed to have been destroyed by fire.  
However, the Office of the Surgeon General, Department of the 
Army submitted a reconstructed record in January 2003.  The 
Board recognizes that there is a heightened obligation to 
assist a Veteran in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government. O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991). 

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond  v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet.  App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111. [Italics 
added]. 

The law provides that a pre-existing disease or injury will 
be presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability. See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a) (2008).

Pertinent in this matter is the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). Wagner held 
that if a pre-existing disorder is noted upon entry into 
service, the Veteran cannot bring a claim for service 
connection for that disorder, but the Veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case, the burden falls on the Veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under 38 
U.S.C.A. § 1153 arises, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 
(2008); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 
(Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).


Bilateral Pes Planus, to include a Left Ankle Disability

Background

On February 9, 2009, the Veteran underwent a VA examination.  
The examiner stated that the Veteran appeared to have 
sufficient congenital abnormalities of the foot structure and 
function that he probably had pre-existing pes planus 
deformity or a hypermobile subtalar joint causing pronation 
at the time of his induction into the military.  This was 
corroborated by the Veteran's history indicating that he was 
initially declined from military service.  

The Veteran reported sustaining an injury to the left ankle, 
which the examiner stated was corroborated in the medical 
records and documentation.  The examiner noted this could not 
be verified by x-ray because the medical records were 
destroyed in a fire, however, VA Podiatry indicated there may 
be evidence of an old medial malleolar fracture.  The 
examiner opined if the Veteran did in fact have a medial 
malleolar fracture, with the combined foot structure and 
function problems preexisting his induction into the 
military, the Veteran may have placed more stress on the 
ankle mortise and subtalar joint.  His pre-existing pes 
planus/foot pronation had placed additional stress on this 
joint contributing to his current clinical presentation.  The 
Veteran had secondary to his forefoot varus positioning, 
increased midtarsal and subtalar joint mobility, and 
pronation had placed undue stress on his posterior tibial 
tendon over time, which had probably led to rupture 
contributing to further foot pronation.  

The examiner also noted that there seemed to be some 
confusion with regard to pes planus being the Veteran's 
predominate disability.  It was the examiner's opinion that 
the Veteran had pre-existing pes planus issues prior to his 
induction into the military as previously described.  His 
current disability, however, was related to the ankle mortise 
joint and subtalar joint fusion and rupture of the posterior 
tibialis tendon.  Certainly, part of this pathology was 
related to longstanding wear on an abnormal mechanical 
foot/ankle.  The examiner opined the Veteran had traumatic 
injury to the medial malleolus, which seemed to be 
substantiated at least in part by medical records, this would 
have led to exacerbation or aggravation of underlying 
biomechanical improprieties, which could have led to or at 
least contributed to the current traumatic arthritis, 
subtalar joint fusion, and posterior tibial degenerative 
tendinosis.

Therefore, the examiner concluded the Veteran's left leg and 
foot condition was at least as likely as not that which 
contributed to the injury described in his military service.  
This injury seemed reasonable to have aggravated an 
underlying, pre-existing condition that has led to traumatic 
arthritis.  It was not the pes planus that was at issue, but 
rather subtalar joint fusion, posterior tibial tendon, 
degenerative tendinosis and tear, and traumatic arthritis of 
the ankle mortise.

The next day, on February 10, 2009, the Veteran underwent a 
VA examination.  The examiner stated that based on clinical 
findings it seemed that the Veteran's flatfoot condition was 
present prior to service.  However, the examiner stated that 
military service aggravated his flatfoot condition and 
exacerbated his left foot in such a manner that it was 
abducted and supinated.  

The examiner opined because of the dramatic difference 
between the right foot and left foot with the left foot being 
much more exacerbated than the right foot, one would 
determine that trauma increased the posterior tibial tendon 
dysfunction creating an abducted foot.  X-rays were 
confirmatory that the degenerative joint disease in the left 
foot was much more accelerated than compared to the right 
foot.  The examiner stated if in fact the left foot and the 
right foot were equally flat, one would say that hereditary 
pre-existing condition prior to the military were the sole 
source.  

The examiner reported the left foot was dramatically changed 
compared to the right foot in such a manner that it could be 
caused by nothing else but trauma.  The examiner stated the 
x-ray reports of the left foot compared to the right foot 
substantiated his findings.

During the February 10, 2009 examination, the Veteran was 
diagnosed with an abducted foot with degenerative midtarsal 
and forefoot changes all consistent with posterior tibial 
tendon dysfunction and arthritic condition.  The examiner 
opined it was at least as likely as not that the Veteran's 
pes planus deformity, which was pre-existing prior to 
military service was the cause of exacerbated left foot 
injury and pain.

In a subsequent VA addendum, the February 9, 2009 VA examiner 
stated there was no left leg problem, only the left ankle and 
foot, and there was no diagnosis for the left leg and no 
opinion to be offered for a left leg condition related to the 
service.  



Analysis

The Veteran claims entitlement to service connection for 
bilateral pes planus, to include a left ankle disability, due 
to an injury experienced in service. Based on a review of the 
evidence, and resolving the benefit of the doubt in favor of 
the Veteran, the Board grants the Veteran's appeal and awards 
service connection for bilateral pes planus and a left ankle 
disability. 

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the Veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In this case, the medical evidence indicates that prior to 
entering service, the Veteran had flat feet/pes planus. 
According to reconstructed documents from the Office of the 
Surgeon General, Department of the Army, the Veteran's 
enlistment examination noted bilateral pes planus/flat feet.  

The medical evidence of record, in addition to the Veteran's 
statements, further indicate the Veteran's bilateral flat 
feet/pes planus was aggravated by his military service.  
Although the Veteran's service treatment records were 
destroyed by fire, reconstructed documents noted what appears 
to be a field injury (also see February 9, 2009 VA 
examination).  The Veteran stated he fell during a march 
injuring his feet and ankle, the Veteran was subsequently 
discharged from service due to disability.  Both the February 
9, 2009 and February 10, 2009 VA examiners concurred that 
military service aggravated the Veteran's pes planus.

In light of the foregoing evidence that the Veteran's 
disability permanently increased during service, the Board 
finds that a presumption of aggravation attaches with respect 
to the Veteran's bilateral pes planus.  38 C.F.R. § 3.306(b); 
see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Once it is 
shown that the pre-existing disability underwent an increase 
in severity during service, the presumption of aggravation 
arises and the burden shifts to the Secretary to show by 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Laposky v. Brown, 4 
Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991); see also VAOPGCPREC 3-2003.  Clear and unmistakable 
evidence is a formidable evidentiary burden, requiring that 
the no aggravation result be "undebatable."  Cotant v. West, 
17 Vet. App. 116, 131 (2003).

After considering all of the evidence of record, the Board 
finds that the presumption of aggravation has not been 
rebutted.  As noted above, the Veteran's reconstructed 
service treatment records indicate bilateral pes planus/flat 
feet.  The Veteran has consistently stated that he fell while 
marching, further injuring his left ankle and feet.  Finally, 
two separate February 2009 VA examiners stated the Veteran's 
bilateral pes planus was indeed aggravated by military 
service. 

Given this evidence, the Board is unable to conclude that the 
no aggravation result is "undebatable." Cotant, 17 Vet. App. 
at 131. The reconstructed service treatment records, standing 
alone, do not rise to the level needed to meet the standards 
of clear and unmistakable evidence that the pre-existing pes 
planus did not permanently increase during service beyond the 
natural progression of the disease.  Thus, the Board cannot 
conclude that the record contains evidence meeting the 
"onerous" evidentiary standards of clear and unmistakable 
evidence.  In light of this conclusion, service connection 
for bilateral pes planus based on aggravation is warranted. 

Finally, in regard to the Veteran's left ankle, the Veteran 
has consistently stated that he fell while marching and was 
injured.  The February 2009 VA examiner stated the Veteran's 
left ankle disability was due to service and opined the 
Veteran's pre-existing pes planus/foot pronation had placed 
additional stress on this joint contributing to his current 
clinical presentation.  Resolving all doubt in favor of the 
Veteran, service connection for a left ankle disability is 
granted.

The benefit of the doubt rule has been applied where 
appropriate in reaching this decision. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990),


Heart Disability

Documentation received from the Office of the Surgeon 
General, Department of the Army in January 2003 and 
associated with the file indicated no complaints, treatment, 
or diagnosis of a heart disability.

In an August 2002 letter, Dr. SJG stated that the Veteran 
continued to be "asymptomatic from a cardiac point of 
view," but that he had severe intermittent claudication.  

An April 2003 VA treatment record indicated the Veteran had 
increased cholesterol and VA treatment records also noted a 
history of coronary artery disease.

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and his claim of a heart 
disability, nor is there any competent medical evidence 
indicating a diagnosis of a heart disability within one year 
of the Veteran's separation from active duty.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  None of the medical evidence of 
record relates the Veteran's claim of a heart disability to 
any event or incident during active military duty.  In fact, 
an August 2002 letter from Dr. SJG stated the Veteran 
cardiologically asymptomatic.

Moreover, the evidence of record does not establish a 
continuity of symptomatology since discharge.  The first 
notation of a heart disability associated with the record is 
dated in an October 2002 claim for service connection, 
approximately 50 years after the Veteran's separation from 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998); 
aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

Finally, VA treatment records indicated the Veteran was 
treated with medication for high cholesterol, however, high 
cholesterol is not a disability for VA purposes.  There is no 
evidence that high cholesterol has manifested as a disability 
within the meaning of the law.  See also Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001) ("Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); and 61 Fed. Reg. 20440, 20445 
(May 7, 1996) (An elevated cholesterol level represents only 
a laboratory finding, and not an actual disability in and of 
itself for which VA compensation benefits are payable).

After carefully considering the record, the Board finds that 
the medical evidence does not show an etiological 
relationship between the Veteran's claim of a heart 
disability, and any incident of his active duty service.  

Thus, the claim is denied.


Gallbladder and Kidney Disabilities

The Veteran seeks service connection for kidney and 
gallbladder disabilities.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

Documentation received from the Office of the Surgeon 
General, Department of the Army in January 2003 indicated no 
complaints, treatment, or diagnosis of a gallbladder or 
kidney disability while in service.

Hospital records from North Shore University Hospital dated 
August 2001 indicated the Veteran had an unremarkable renal 
sonogram.  An April 2003 VA treatment record noted the 
Veteran had kidney stones "flushed" in 2001.

There is no medical evidence associated with the file that 
indicates the Veteran has been diagnosed with a kidney 
disability.

Surgical notes from Mid-Island Hospital indicate that in 
November 1995, the Veteran underwent surgery and had his 
gallbladder removed.  No evidence of any residual disability 
is associated with the file.

In the absence of proof of a present disability, there is no 
valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a kidney disability and a 
gallbladder disability, and the benefit-of-the-doubt rule is 
not for application. 38 U.S.C.A. § 5107, Gilbert v. 
Derwinksi, 1 Vet.App. 49 (1990).



Diabetes Mellitus and Hypertension

Documentation received from the Office of the Surgeon 
General, Department of the Army in January 2003 indicated no 
diagnosis of diabetes mellitus or hypertension.

The Veteran has been diagnosed with type II diabetes mellitus 
(See March 2005 VA treatment record), and an April 2003 VA 
treatment record indicated the Veteran had a history of 
hypertension.

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and his claims of 
hypertension and diabetes mellitus, nor is there any 
competent medical evidence indicating a diagnosis of 
hypertension and diabetes mellitus within one year of the 
Veteran's separation from active duty.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  None of the medical evidence of record relates 
the Veteran's claims of hypertension and diabetes mellitus to 
any event or incident during active military duty. 

Moreover, the evidence of record does not establish a 
continuity of symptomatology since discharge.  The first 
notation of hypertension and diabetes mellitus associated 
with the record is dated in an October 2002 claim for service 
connection, approximately 57 years after the Veteran's 
separation from service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for hypertension and diabetes 
mellitus, and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).


ORDER

Service connection for bilateral pes planus is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Service connection for a left ankle disability is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Service connection for a heart disability is denied.

Service connection for a kidney disability is denied.

Service connection for a gallbladder disability is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

The issues of entitlement to service connection for a left 
leg disability, a right leg disability, a hip disability, and 
a back disability, to include as secondary to service-
connected bilateral pes planus and a left ankle disability, 
are remanded in order to schedule the Veteran for a VA 
orthopedic examination, and also to provide VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or evidence needed to 
establish secondary service connection, in accordance with 38 
C.F.R. § 3.310 (2008).

The Veteran seeks service connection for disabilities of the 
left leg, right leg, hip, and back. As noted above, the 
Veteran is now service-connected for bilateral pes planus and 
a left ankle disability in accordance with this decision. In 
his May 2003 claim of entitlement to service connection for a 
left leg, right leg, hip, and back disabilities and in 
subsequent written statements, the Veteran stated that his 
left leg, right leg, hip, and back disabilities were the 
result of an in-service injury and secondarily, to his 
service-connected bilateral pes planus and left ankle 
disability.  Therefore, he maintains that service connection 
is warranted on a secondary basis. 38 C.F.R. § 3.310(a).  The 
Veteran has not been notified of the requirements to 
establish service connection on a secondary basis and hence, 
a remand is in order.

The law also provides that secondary service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

The issues of entitlement to service connection for a left 
leg disability, a right leg disability, a hip disability, and 
a back disability, to include as secondary to a service-
connected pes planus and a left ankle disability, are 
remanded in order to schedule the Veteran for a VA orthopedic 
examination.  A VA examination is necessary in this matter to 
determine the etiology of the above-noted disabilities and 
their relationship, if any, to service or service-connected 
disabilities.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should ensure that the Veteran 
has been issued a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish secondary 
service connection, in accordance with 
38 C.F.R. § 3.310 (2008).

2.	The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his leg, 
hip, and back disorder(s).  The RO/AMC 
should then obtain and associate with 
the claims file any records identified 
by the Veteran that are not already in 
the claims file. The RO/AMC should 
ensure that all VA medical treatment 
records are associated with the file.

3.	 The RO/AMC shall schedule the Veteran 
for a VA examination(s) by a physician 
with the appropriate expertise.  The 
purpose of the examination(s) is to 
determine the etiology (i.e., was the 
right leg disability, left leg 
disability, hip disability, and back 
disability caused by or aggravated 
during service, to include as secondary 
to the Veteran's service-connected 
bilateral pes planus and left ankle 
disability) of the Veteran's left leg, 
right leg, hip, and back disabilities, 
if any.    

The following considerations will 
govern the examination(s):

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of this 
remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled.

c.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state. 

4.	 The Veteran is hereby notified that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claims.  The 
consequences for failure to report for VA 
examination(s) without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
scheduled examination(s), documentation 
should be obtained which shows that 
notice scheduling the examination(s) was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

5.	The RO should review the Veteran's 
claim for service connection for a left 
leg disability, a right leg disability, 
a hip disability, and a back 
disability, on both a direct and 
secondary basis.  If the claim is 
denied, a supplemental statement of the 
case should be issued to the Veteran 
and his representative, and they should 
be given an opportunity to respond, 
before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The Veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


